Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judith Wong on 06/10/2022.
The application has been amended as follows: 
Cancel Claim 4
Depend Claim 5 from claim 1
Amend Claim 1 as follows
1.	An intelligent module pipeline characterized in that the pipeline is a cylindrical pipeline formed of a plurality of intelligent module units (1) which are fastened and locked end to end, and then are spirally wound with their lateral sides clamped each other; wherein the intelligent module units (1) which are arch-shaped modules injection or compression moulded, are spirally wound in a staggered arrangement in the axial direction; wherein the each intelligent module unit (1) is provided with a reinforcing rib structure inside, a fixing device at lateral sides for fixing and locking each other from left to right, and a clamping device at edges for fixing and locking each other;
wherein the clamping device includes an upper-left catching groove (41), a lower-left catching groove (42), an upper-right catching groove (43) and a lower-right catching groove (44), the fixing between the intelligent module units (1) is achieved by clamping the upper-left catching groove (41) into the lower-right catching groove (44) of another intelligent module unit (1) in spiral winding pattern, and clamping the lower-left catching groove (42) into the lower-right catching groove (44) of the another intelligent module unit (1) in spiral winding pattern.
Amend Claim 5 as follows
5.	The intelligent module pipeline according to claim 1 characterized in that the intelligent module units (1) which all have the same arch-shaped configuration, are spirally wound in a staggered arrangement that is 8.5, 16.5 or 22.5 pieces of intelligent module units (1) in each coil, wherein in the each coil the number of the pieces of the same units (1) is n plus a value which is equal to or greater than ½ and less than 1.
Amend Claim 6 as follows:
6.	An intelligent module pipeline characterized in that the pipeline is a cylindrical pipeline formed of a plurality of intelligent module units (1) which are fastened and locked end to end, and then are spirally wound with their lateral sides clamped each other; wherein the intelligent module units (1) which are arch-shaped modules injection or compression moulded, are spirally wound in a staggered arrangement in the axial direction; wherein the each intelligent module unit (1) is provided with a reinforcing rib structure inside, a fixing device at lateral sides for fixing and locking each other from left to right, and a clamping device at edges for fixing and locking each other;
wherein the reinforcing rib structure includes several layers from outside to inside as followed: a first square grid layer (5), a semi-arc spiral layer (6), a spiral sheet strip square groove layer (8) and a second square grid layer (10); wherein a switchable circular hole (7) is provided between the semi-arc spiral layer (6) and the spiral sheet strip square groove layer (8), a first friction surface (21) is arranged on a side face of the first square grid layer (5), a second friction surface (22) is arranged on a side face of the second square grid layer (10), and the first friction surface (21) contacts tightly with the second friction surface (22) of another intelligent module unit to increase support force between the intelligent module units.
Amend Claim 7 as follows
7.	The intelligent module pipeline according to any one of claim 1 characterized in that the cylindrical pipeline has one of:
a diameter of 600 to 6000 mm; or 
a diameter that is greater than or equal to 2500 mm and functions as a pipe rack for a person to pass through, and the pipe rack is provided with cables, drainage pipelines and holders inside, thereby storing and discharging rainwater in the bottom.
Amend Claim 18 as follows: 
18. 	An intelligent module spiral pipeline winding method characterized in that it includes the following steps:
providing the intelligent module spiral pipeline winding machine according to claim 11;
wherein, the plurality of same intelligent module units (1) are placed end to end on the arc-shaped chute rail (105); the intelligent module units (1) placed end to end are fastened and locked by the locking device (108); a semi-circular pipe diameter is formed by the at least one pair of feed rollers (107); the semi-circular pipe diameter is twisted parallelly by the parallel twisting device (106) to change the winding rail; the intelligent module units (1) are positioned on the at least one pair of compression rollers (102) which are in the arc-shaped array; the intelligent module units (1) are rotated a turn to be fastened and pressed tightly from left to right; and the intelligent module units (1) are formed into a spiral wound pipeline in a staggered arrangement.
Add Claim 20 as follows:
20.	The intelligent module pipeline according to claim 6 characterized in that the fixing device include a projection (31), a groove (32) and fixing holes (9), the projection (31) being provided on one end side surface of the each intelligent module unit (1), the groove (32) being provided oppositely on other end side surface thereof, and the projection (31) being latched into the groove (32) by inserting pins through the fixing holes (9).
Add Claim 21 as follows:
21.	The intelligent module pipeline according to claim 20 characterized in that there are two pairs of the fixing holes (9) in upper and lower parts which extend through the more than half length of each intelligent module unit (1).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed intelligent module pipeline and the claimed intelligent module spiral pipeline winding machine and method of use thereof is considered allowable because of the pipeline particular regarding the clamping device and reinforcing rib structure, and the details regarding the winding machine can only be used for a certain product. The closest prior art teaching a pipeline with a rib structure includes Proctor (USPN 1,923,006), Kamiyama (USPN 9,518,692), and Cunat (USPN 5,295,764), teaching pipeline modules but failing to teach rib structures with a first square grid layer, a semi-arc spiral layer, a spiral sheet strip square groove layer, and a second square grid layer. The closest prior art teaching a pipeline with a clamping device includes Hastings (USPN 1,381,119), Lennox (USPN 3,815,370), McBean (USPN 3,969,906), Cormier et al. (US 2015/0075664 A1), and Khoshidi et al. (USPN 10,746,022) teaching pipeline modules but failing to teach clamping devices including an upper-left catching groove, a lower-left catching groove, an upper-right catching groove and a lower-right catching groove. All of the above references fail disclose the intelligent module spiral pipeline winding machine which includes a working panel placed vertically, the working panel being provided with an arc-shaped chute groove on the front surface, the arc-shaped chute groove being provided with at least one pair of feed rollers, characterized in that it is further provided with a locking device with a parallel twisting device provided on the top of the working panel; wherein the same intelligent module units placed end to end are arranged on the arc-shaped chute rail for further assembly into an elongated pipeline. These features include the technical advantage of provide a large aperture pipeline with high ring-stiffness, produced with reduced cost, intelligent measure and control, and increased production efficiency. These features in combination with all other features are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graham, Gaigler, Siegfried, Hahn, and McAlpine are cited disclosing pipeline made up of individual modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/           Primary Examiner, Art Unit 3754